Exhibit 99.1 PRESS RELEASE For Immediate Release Monolithic Power Systems, Inc. 79 Great Oaks Boulevard San Jose, CA 95119 USA T: 408-826-0600, F: 408-826-0601 www.monolithicpower.com Monolithic Power Systems Announces Results for the Second Quarter Ended June 30, 2017 SAN JOSE, California, July 26, 2017Monolithic Power Systems, Inc. (MPS) (Nasdaq: MPWR), a leading company in high performance analog solutions, today announced financial results for the quarter ended June 30, 2017. ● Revenue was $112.2 million, an 11.8% increase from $100.4 million for the quarter ended March 31, 2017 and a 19.3% increase from $94.1 million for the quarter ended June 30, 2016. ● GAAP gross margin was 54.7%, compared with 54.1% for the quarter ended June 30, 2016. ● Non-GAAP gross margin(1) was 55.6%, excluding the impact of $0.5 million for stock-based compensation expense and $0.5 million for the amortization of acquisition-related intangible assets, compared with 55.1% for the quarter ended June 30, 2016, excluding the impact of $0.4 million for stock-based compensation expense and $0.5 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $46.5 million, compared with $39.4 million for the quarter ended June 30, 2016. ● Non-GAAP(1) operating expenses were $31.2 million, excluding $14.7 million for stock-based compensation expense and $0.6 million for deferred compensation plan expense, compared with $27.7 million, excluding $11.4 million for stock-based compensation expense and $0.3 million for deferred compensation plan expense, for the quarter ended June 30, 2016. ● GAAP operating income was $15.0 million, compared with $11.5 million for the quarter ended June 30, 2016. ● Non-GAAP(1) operating income was $31.2 million, excluding $15.1 million for stock-based compensation expense, $0.5 million for the amortization of acquisition-related intangible assets and $0.6 million for deferred compensation plan expense, compared with $24.1 million, excluding $11.8 million for stock-based compensation expense, $0.5 million for the amortization of acquisition-related intangible assets and $0.3 million for deferred compensation plan expense, for the quarter ended June 30, 2016. ● GAAP interest and other income, net was $1.2 million, compared with $0.6 million for the quarter ended June 30, 2016. ● Non-GAAP(1) interest and other income, net was $0.7 million, excluding $0.5 million for deferred compensation plan income, compared with $0.3 million, excluding $0.3 million for deferred compensation plan income, for the quarter ended June 30, 2016. ● GAAP net income was $15.0 million and GAAP earnings per share were $0.35 per diluted share. Comparatively, GAAP net income was $11.2 million and GAAP earnings per share were $0.27 per diluted share for the quarter ended June 30, 2016. ● Non-GAAP(1) net income was $29.5 million and non-GAAP earnings per share were $0.68 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan expense and related tax effects, compared with non-GAAP net income of $22.6 million and non-GAAP earnings per share of $0.54 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan income and related tax effects, for the quarter ended June 30, 2016. The results for the six months ended June 30, 2017 are as follows: ● Revenue was $212.6 million, a 19.0% increase from $178.6 million for the six months ended June 30, 2016. ● GAAP gross margin was 54.7%, compared with 54.0% for the six months ended June 30, 2016. ● Non-GAAP gross margin(1) was 55.6%, excluding the impact of $0.8 million for stock-based compensation expense and $1.0 million for the amortization of acquisition-related intangible assets, compared with 55.0% for the six months ended June 30, 2016, excluding the impact of $0.8 million for stock-based compensation expense and $1.0 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $87.7 million, compared with $74.5 million for the six months ended June 30, 2016. ● Non-GAAP(1) operating expenses were $60.3 million, excluding $26.0 million for stock-based compensation expense and $1.4 million for deferred compensation plan expense, compared with $54.2 million, excluding $19.9 million for stock-based compensation expense and $0.4 million for deferred compensation plan expense, for the six months ended June 30, 2016. ● GAAP operating income was $28.5 million, compared with $21.9 million for the six months ended June 30, 2016. ● Non-GAAP(1) operating income was $57.8 million, excluding $26.8 million for stock-based compensation expense, $1.0 million for the amortization of acquisition-related intangible assets and $1.4 million for deferred compensation plan expense, compared with $44.1 million, excluding $20.8 million for stock-based compensation expense, $1.0 million for the amortization of acquisition-related intangible assets and $0.4 million for deferred compensation plan expense, for the six months ended June 30, 2016. ● GAAP interest and other income, net was $2.6 million, compared with $1.1 million for the six months ended June 30, 2016. ● Non-GAAP(1) interest and other income, net was $1.4 million, excluding $1.3 million for deferred compensation plan income, compared with $0.5 million, excluding $0.6 million for deferred compensation plan income, for the six months ended June 30, 2016. ● GAAP net income was $29.5 million and GAAP earnings per share were $0.68 per diluted share. Comparatively, GAAP net income was $21.8 million and GAAP earnings per share were $0.52 per diluted share for the six months ended June 30, 2016. ● Non-GAAP(1) net income was $54.7 million and non-GAAP earnings per share were $1.26 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan expense and related tax effects, compared with non-GAAP net income of $41.3 million and non-GAAP earnings per share of $0.99 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan income and related tax effects, for the six months ended June 30, 2016. The following is a summary of revenue by end market for the periods indicated, estimated based on MPS’s assessment of available end market data (in thousands): Three Months Ended June 30, Six Months Ended June 30, End Market 2017 2016 2017 2016 Consumer $ 43,917 $ 38,311 $ 79,528 $ 72,116 Computing and storage 24,466 18,301 45,083 33,694 Industrial 15,034 14,598 30,388 26,024 Automotive 12,854 8,254 25,185 15,266 Communications 15,927 14,615 32,376 31,491 Total $ 112,198 $ 94,079 $ 212,560 $ 178,591 The following is a summary of revenue by product family for the periods indicated (in thousands): Three Months Ended June 30, Six Months Ended June 30, Product Family 2017 2016 2017 2016 DC to DC $ 102,187 $ 84,221 $ 193,611 $ 161,339 Lighting Control 10,011 9,858 18,949 17,252 Total $ 112,198 $ 94,079 $ 212,560 $ 178,591 "As we continue to execute against our long-term business strategy, we believe the success of our new product development will further propel MPS's future growth," saidMichael Hsing, CEO and founder of MPS. Business Outlook The following are MPS’ financial targets for the third quarter ending September 30, 2017: ● Revenue in the range of $124.0million to $128.0million. ● GAAP gross margin between 54.4% and 55.4%. Non-GAAP(1) gross margin between 55.2% and 56.2%, which excludes an estimated impact of stock-based compensation expenses of 0.4% and amortization of acquisition-related intangible assets of 0.4%. ● GAAP research and development (“R&D”) and selling, general and administrative (“SG&A”) expenses between $43.8 million and $47.8 million. Non-GAAP(1) R&D and SG&A expenses between $31.2 million and $33.2 million, which excludes an estimate of stock-based compensation expenses in the range of $12.6 million to $14.6 million. ● Total stock-based compensation expense of $13.0 million to $15.0 million. ● Litigation expenses of $250,000 to $350,000. ● Interest and other income, net, of $650,000 to $750,000 before foreign exchange gains or losses. ● Fully diluted shares outstanding between 43.0 million and 44.0 million before shares buybacks. (1) Non-GAAP net income, non-GAAP earnings per share, non-GAAP gross margin, non-GAAP R&D and SG&A expenses, non-GAAP operating expenses, non-GAAP interest and other income, net and non-GAAP operating income differ from net income, earnings per share, gross margin, R&D and SG&A expenses, operating expenses, interest and other income, net and operating income determined in accordance with Generally Accepted Accounting Principles in the United States (GAAP). Non-GAAP net income and non-GAAP earnings per share exclude the effect of stock-based compensation expense, amortization of acquisition-related intangible assets, deferred compensation plan income/expense and related tax effects. Non-GAAP gross margin excludes the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Non-GAAP operating expenses exclude the effect of stock-based compensation expense and deferred compensation plan income/expense. Non-GAAP interest and other income, net excludes the effect of deferred compensation plan income/expense. Non-GAAP operating income excludes the effect of stock-based compensation expense, amortization of acquisition-related intangible assets and deferred compensation plan income/expense. Projected non-GAAP gross margin excludes the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Projected non-GAAP R&D and SG&A expenses exclude the effect of stock-based compensation expense. These non-GAAP financial measures are not prepared in accordance with GAAP and should not be considered as a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. A schedule reconciling non-GAAP financial measures is included at the end of this press release. MPS utilizes both GAAP and non-GAAP financial measures to assess what it believes to be its core operating performance and to evaluate and manage its internal business and assist in making financial operating decisions. MPS believes that the inclusion of non-GAAP financial measures, together with GAAP measures, provides investors with an alternative presentation useful to investors' understanding of MPS’ core operating results and trends. Additionally, MPS believes that the inclusion of non-GAAP measures, together with GAAP measures, provides investors with an additional dimension of comparability to similar companies. However, investors should be aware that non-GAAP financial measures utilized by other companies are not likely to be comparable in most cases to the non-GAAP financial measures used by MPS. Conference Call MPS plans to conduct an investor teleconference covering its quarter ended June 30, 2017 results at 2:00 p.m. PT / 5:00 p.m. ET, July 26, 2017. To access the conference call and the following replay of the conference call, go to http://ir.monolithicpower.com and click on the webcast link. From this site, you can listen to the teleconference, assuming that your computer system is configured properly. In addition to the webcast replay, which will be archived for all investors for one year on the MPS website, a phone replay will be available for seven days after the live call at (404) 537-3406, code number 53640273. This press release and any other information related to the call will also be posted on the website. Safe Harbor Statement This press release contains, and statements that will be made during the accompanying teleconference will contain, forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995, including, among other things, (i) projected revenues, GAAP and non-GAAP gross margin, GAAP and non-GAAP R&D and SG&A expenses, stock-based compensation expenses, amortization of acquisition-related intangible assets, litigation expenses, interest and other income and diluted shares outstanding for the quarter ending September 30, 2017, (ii) our outlook for the long-term prospects of the company, including our performance against our business plan, revenue growth in certain of our market segments, our continued investment into R&D, expected revenue growth, customers’ acceptance of our new product offerings, the prospects of our new product development, and our expectations regarding market and industry segment trends and prospects, (iii) our ability to penetrate new markets and expand our market share, (iv) the seasonality of our business, (v) our ability to reduce our expenses, and (vi) statements of the assumptions underlying or relating to any statement described in (i), (ii), (iii), (iv), or (v). These forward-looking statements are not historical facts or guarantees of future performance or events, are based on current expectations, estimates, beliefs, assumptions, goals, and objectives, and involve significant known and unknown risks, uncertainties and other factors that may cause actual results to be materially different from the results expressed by these statements. Readers of this press release and listeners to the accompanying conference call are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date hereof. Factors that could cause actual results to differ include, but are not limited to, our ability to attract new customers and retain existing customers; acceptance of, or demand for, MPS’ products, in particular the new products launched recently, being different than expected; our ability to efficiently and effectively develop new products and receive a return on our R&D expense investment; competition generally and the increasingly competitive nature of our industry; any market disruptions or interruptions in MPS’ schedule of new product development releases; adverse changes in production and testing efficiency of our products; our ability to realize the anticipated benefits of companies and products that we acquire, and our ability to effectively and efficiently integrate these acquired companies and products into our operations; our ability to manage our inventory levels; adverse changes in government regulations in foreign countries where MPS has offices or operations; the effect of catastrophic events; adequate supply of our products from our third-party manufacturing partners; the risks, uncertainties and costs of litigation in which we are involved; the outcome of any upcoming trials, hearings, motions and appeals; the adverse impact on MPS’ financial performance if its tax and litigation provisions are inadequate; adverse changes or developments in the semiconductor industry generally, which is cyclical in nature; difficulty in predicting or budgeting for future customer demand and channel inventories, expenses and financial contingencies; the ongoing consolidation of companies in the semiconductor industry; and other important risk factors identified in MPS’ Securities and Exchange Commission (SEC) filings, including, but not limited to, our annual report on Form 10-K filed with the SEC on March 1, 2017 and our quarterly report on Form 10-Q filed with the SEC on May 5, 2017. The forward-looking statements in this press release and statements made during the accompanying teleconference represent MPS’ projections and current expectations, as of the date hereof, not predictions of actual performance. MPS assumes no obligation to update the information in this press release or in the accompanying conference call. About Monolithic Power Systems Monolithic Power Systems, Inc. (MPS) provides small, highly energy efficient, easy-to-use power solutions for systems found in industrial applications, telecom infrastructures, cloud computing, automotive, and consumer applications. MPS' mission is toreduce total energy consumption in its customers' systems with green, practical, compact solutions. The company was founded by Michael Hsing in 1997 and is headquartered in San Jose, CA. MPS can be contacted through its website at www.monolithicpower.comor its support offices around the world. ### Monolithic Power Systems, MPS, and the MPS logo are registered trademarks of Monolithic Power Systems, Inc. in the U.S. and trademarked in certain other countries. Contact: Bernie Blegen Chief Financial Officer Monolithic Power Systems, Inc. 408-826-0777 investors@monolithicpower.com Monolithic Power Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited, in thousands, except par value) June 30, December 31, 2017 2016 ASSETS Current assets: Cash and cash equivalents $ 71,110 $ 112,703 Short-term investments 206,561 155,521 Accounts receivable, net 41,982 34,248 Inventories 92,666 71,469 Other current assets 14,894 9,043 Total current assets 427,213 382,984 Property and equipment, net 100,562 85,171 Long-term investments 5,348 5,354 Goodwill 6,571 6,571 Acquisition-related intangible assets, net 1,977 3,002 Deferred tax assets, net 650 633 Other long-term assets 25,725 27,411 Total assets $ 568,046 $ 511,126 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 25,232 $ 17,427 Accrued compensation and related benefits 14,561 12,578 Accrued liabilities 22,993 22,916 Total current liabilities 62,786 52,921 Income tax liabilities 4,303 3,870 Other long-term liabilities 27,164 23,219 Total liabilities 94,253 80,010 Commitments and contingencies Stockholders' equity: Common stock and additional paid-in capital, $0.001 par value; shares authorized: 150,000; shares issued and outstanding: 41,366 and 40,793 as of June 30, 2017 and December 31, 2016, respectively 349,447 315,969 Retained earnings 125,726 119,362 Accumulated other comprehensive loss (1,380 ) (4,215 ) Total stockholders’ equity 473,793 431,116 Total liabilities and stockholders’ equity $ 568,046 $ 511,126 Monolithic Power Systems, Inc. Condensed Consolidated Statements of Operations (Unaudited, in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2017 2016 2017 2016 Revenue $ 112,198 $ 94,079 $ 212,560 $ 178,591 Cost of revenue 50,773 43,153 96,293 82,155 Gross profit 61,425 50,926 116,267 96,436 Operating expenses: Research and development 20,292 17,876 39,186 35,197 Selling, general and administrative 25,873 21,531 47,965 39,299 Litigation expense (benefit) 290 (8 ) 576 37 Total operating expenses 46,455 39,399 87,727 74,533 Income from operations 14,970 11,527 28,540 21,903 Interest and other income, net 1,237 597 2,618 1,140 Income before income taxes 16,207 12,124 31,158 23,043 Income tax provision 1,193 926 1,668 1,270 Net income $ 15,014 $ 11,198 $ 29,490 $ 21,773 Net income per share: Basic $ 0.36 $ 0.28 $ 0.72 $ 0.54 Diluted $ 0.35 $ 0.27 $ 0.68 $ 0.52 Weighted-average shares outstanding: Basic 41,323 40,387 41,185 40,208 Diluted 43,397 41,716 43,332 41,681 Cash dividends declared per common share $ 0.20 $ 0.20 $ 0.40 $ 0.40 SUPPLEMENTAL FINANCIAL INFORMATION STOCK-BASED COMPENSATION EXPENSE (Unaudited, in thousands) Three Months Ended June 30, Six Months Ended June 30, 2017 2016 2017 2016 Cost of revenue $ 452 $ 380 $ 810 $ 814 Research and development 3,961 3,318 7,459 7,016 Selling, general and administrative 10,714 8,049 18,520 12,896 Total stock-based compensation expense $ 15,127 $ 11,747 $ 26,789 $ 20,726 RECONCILIATION OF NET INCOME TO NON-GAAP NET INCOME (Unaudited, in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2017 2016 2017 2016 Net income $ 15,014 $ 11,198 $ 29,490 $ 21,773 Net income as a percentage of revenue 13.4 % 11.9 % 13.9 % 12.2 % Adjustments to reconcile net income to non-GAAP net income: Stock-based compensation expense 15,127 11,747 26,789 20,726 Amortization of acquisition-related intangible assets 513 513 1,026 1,026 Deferred compensation plan expense (income) 70 (3 ) 141 (147 ) Tax effect (1,201 ) (903 ) (2,766 ) (2,079 ) Non-GAAP net income $ 29,523 $ 22,552 $ 54,680 $ 41,299 Non-GAAP net income as a percentage of revenue 26.3 % 24.0 % 25.7 % 23.1 % Non-GAAP net income per share: Basic $ 0.71 $ 0.56 $ 1.33 $ 1.03 Diluted $ 0.68 $ 0.54 $ 1.26 $ 0.99 Shares used in the calculation of non-GAAP net income per share: Basic 41,323 40,387 41,185 40,208 Diluted 43,397 41,716 43,332 41,681 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited, in thousands) Three Months Ended June 30, Six Months Ended June 30, 2017 2016 2017 2016 Gross profit $ 61,425 $ 50,926 $ 116,267 $ 96,436 Gross margin 54.7 % 54.1 % 54.7 % 54.0 % Adjustments to reconcile gross profit to non-GAAP gross profit: Stock-based compensation expense 452 380 810 814 Amortization of acquisition-related intangible assets 513 513 1,026 1,026 Non-GAAP gross profit $ 62,390 $ 51,819 $ 118,103 $ 98,276 Non-GAAP gross margin 55.6 % 55.1 % 55.6 % 55.0 % RECONCILIATION OF OPERATING EXPENSES TO NON-GAAP OPERATING EXPENSES (Unaudited, in thousands) Three Months Ended June 30, Six Months Ended June 30, 2017 2016 2017 2016 Total operating expenses $ 46,455 $ 39,399 $ 87,727 $ 74,533 Adjustments to reconcile total operating expenses to non-GAAP total operating expenses: Stock-based compensation expense (14,675 ) (11,367 ) (25,979 ) (19,912 ) Deferred compensation plan expense (603 ) (304 ) (1,407 ) (461 ) Non-GAAP operating expenses $ 31,177 $ 27,728 $ 60,341 $ 54,160 RECONCILIATION OF OPERATING INCOME TO NON-GAAP OPERATING INCOME (Unaudited, in thousands) Three Months Ended June 30, Six Months Ended June 30, 2017 2016 2017 2016 Total operating income $ 14,970 $ 11,527 $ 28,540 $ 21,903 Operating income as a percentage of revenue 13.3 % 12.3 % 13.4 % 12.3 % Adjustments to reconcile total operating income to non-GAAP total operating income: Stock-based compensation expense 15,127 11,747 26,789 20,726 Amortization of acquisition-related intangible assets 513 513 1,026 1,026 Deferred compensation plan expense 603 304 1,407 461 Non-GAAP operating income $ 31,213 $ 24,091 $ 57,762 $ 44,116 Non-GAAP operating income as a percentage of revenue 27.8 % 25.6 % 27.2 % 24.7 % RECONCILIATION OF INTEREST AND OTHER INCOME, NET, TO NON-GAAP INTEREST AND OTHER INCOME, NET (Unaudited, in thousands) Three Months Ended June 30, Six Months Ended June 30, 2017 2016 2017 2016 Total interest and other income, net $ 1,237 $ 597 $ 2,618 $ 1,140 Adjustments to reconcile interest and other income to non-GAAP interest and other income: Deferred compensation plan income (533 ) (307 ) (1,266 ) (608 ) Non-GAAP interest and other income, net $ 704 $ 290 $ 1,352 $ 532 2 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited) Three Months Ending September 30, 2017 Low High Gross margin 54.4 % 55.4 % Adjustments to reconcile gross margin to non-GAAP gross margin: Stock-based compensation expense 0.4 % 0.4 % Amortization of acquisition-related intangible assets 0.4 % 0.4 % Non-GAAP gross margin 55.2 % 56.2 % RECONCILIATION OF R&D AND SG&A EXPENSES TO NON-GAAP R&D AND SG&A EXPENSES (Unaudited, in thousands) Three Months Ending September 30, 2017 Low High R&D and SG&A expense $ 43,800 $ 47,800 Adjustments to reconcile R&D and SG&A expense to non-GAAP R&D and SG&A expense: Stock-based compensation expense (12,600 ) (14,600 ) Non-GAAP R&D and SG&A expense $ 31,200 $ 33,200
